DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment has overcome the rejection of record. However, a new ground of rejection is applied to the amended claims.
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive.
In regards to the applicant’s argument that none of the cited references teach the subject matter of the foregoing claims, Examiner respectfully disagrees. Applicant states that the prior art reference Merrill does not state that it would be appropriate for use with a water main and rather states that the invention is for use with a gas line, Examiner respectfully disagrees. Merrill discloses in Column 1 lines 15-27 that the prior art relates to inventions that clamp a main pipe, accommodate drilling of the pipe, and connection of a branch all without any danger of leakage of contents of the main pipe. Hence, Merrill does not specifically state that the invention is only for use with a gas line; Merrill merely provides an example of using the invention with a gas line. It is known to one of ordinary skill in the art that the invention disclosed by Merrill functions with a main pipe of any fluid under pressure hence water or gas; for example Reynolds (U.S. Patent No. 3,821,965) discloses in Column 1 lines 11-18 various known main pipes used in drilling apparatuses for either a gas or water main. 
In regards to the applicant’s argument that it is not apparent from Merrill that the device was contemplated to be scaled in a manner that would be suitable for use up to larger sized water mains, having pressurized water as opposed to gas, such an argument is considered moot as noted above Merrill is suitable for a water main. 
In regards to the applicant’s argument based upon the age of the references, contentions that the reference patents are old is not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references. In re Neal
In regards to the applicant’s argument that the prior art reference Merrill teaches away from using a rotatable valve stopper further comprising metal construction, Examiner respectfully disagrees as the claim is not rejected in that manner. Merrill does teach away from using a metal plug valve but the current rejection is to substitute the plug valve of Merrill with a ball valve, hence the teaching away of the metal plug valve or threads of the plug valve are irrelevant to the rejection. 
In regards to the applicant’s argument that the prior art reference Merrill is a more complicated apparatus, Examiner respectfully disagrees. Examiner notes that the structure of Merrill does read on applicant’s claim language as currently rejected below. 
In regards to the applicant’s argument that the prior art reference Morain et al. is not suitable for potentially larger water mains, Examiner respectfully disagrees. Applicant states that since Morain discloses using plastic pipelines it could potentially not be suitable for larger water mains, Examiner respectfully disagrees. Several known plastic pipelines (for example, cpvc, PEX, etc.) are capable of being used for water mains, and the abstract of Morain teaches using it for a water pipeline. Applicant also states that Morain et al. fails to have an integrally formed saddle and corporation stop body and instead has multiple threaded connections, such an argument is considered moot since the primary reference Merrill discloses the integrally formed saddle and corporation stop body. 
In regards to the applicant’s arguments of the prior art reference Morain et al. and the embodiment of Figure 2, Examiner notes that the embodiment of Figure 2 is not used in the rejection and such arguments are considered moot.
In regards to the applicant’s argument that it would not have been obvious to combine an integral saddle body of Merrill with a corporation stop valve of Morain et al., Examiner notes that is not how the combination is being rejected. The secondary reference Morain et al. is used to substitute the plug valve of Merrill with a ball valve, hence not modify the integral connection of the saddle body and corporation stop body.
In regards to the applicant’s argument that the Examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it take into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971).
In regards to the applicant’s argument that there is no suggestion in the references as to why one ordinary skill in the art would be motivated to attempt such a combination. Examiner recognizes that references cannot be arbitrarily combined and that here must be some reason why one of ordinary skill in the art would be motivated to make the proposed combination of primary and secondary references. In re Nomiya, 184 USPQ 607 (CCPA 1975). However, there is no requirement that a motivation to make the modification be expressly articulated. The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin, 170 USPQ 209 (CCPA 1971). References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re Bozek, 163 USPQ 545 (CCPA 1969). In this case, the combinations of disclosures taken as a whole would suggest to one of ordinary skill in the art a proper pipe drilling apparatus combination. 
Applicant’s amendment has overcome the rejection of record. However, a new ground of rejection is applied to the amended claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14-18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the limitation “a saddle opening” was previously introduced in dependent claim 8 and it is unclear if the inventor is referring to the same saddle opening or another.
Regarding claim 14, the limitation “the water main” has insufficient antecedent basis for this limitation in the claim.
Regarding claim 18, the limitation “a saddle opening” was previously introduced in dependent claim 14 and it is unclear if the inventor is referring to the same saddle opening or another.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10-12, and as far as they are definite 13 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merrill (U.S. Patent No. 2,983,477) in view of Morain et al. (U.S. Patent No. 6,286,542), further in view of Russell (Pub. No. US 2007/0104547), and even further in view of Maichel (U.S. Patent No. 6,041,806).
Regarding claim 8, Merrill discloses a method of tapping a water main (10) under pressure using a drill (Column 3 lines 9-23), comprising the steps of: providing a water main tapping device (Figs. 1-7) comprising: a saddle body (20) having an arcuate shape (Fig. 1) between a first clamp end (left 22, Fig. 1) and a second clamp end (right 22, Fig. 1), wherein the saddle body (20) includes a saddle opening (at 24, Fig. 1) between the first clamp end (Fig. 1) and the second clamp end (Fig. 1); the saddle body (20) having a arcuate surface (Fig. 1) configured for mounting adjacent the water main (10); a saddle back plate (38) having first and second ends (at 36) for being mounted adjacent the water main (10) and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the corporation stop body of Merrill with a known material used in the art such as a steel material as taught by Russell, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regards to the stopper valve, Morain et al. teach a water main tapping device (Figs. 1-12) comprising: a saddle body (45) with a saddle opening (inside 49) that is integrally connected to a corporation stop body (49); the corporation stop body (49) integrally connected to a ball valve (60) with a valve stopper (61) having a valve stopper bore (at 61, Figs. 1-12) that is perpendicular to an axis of rotation of the valve stopper (61); when the valve stopper (61) is in an open position (Fig. 8), the saddle body (45), the corporation stop body (49), an outlet (at 62), and the valve stopper bore provide a straight-line fluid flow path (Fig. 8); when the valve stopper (610) is rotated one quarter turn to a closed position the valve stopper (610) occupies the same axial position as when in the fully open position but prevents fluid flow between the saddle opening (inside 49) and the outlet (at 62), and when the device (Figs. 1-12) is drilling the pipeline (75) the drill (112) is inserted through the valve stopper bore (Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the plug valve of Merrill with a ball valve as taught by Morain et al. since they are considered art-recognized equivalents that perform the same function of controlling the fluid flow through the valve housing. 

Regards to the material of the valve stopper, Maichel teaches a rotatable valve stopper (12) constructed from a metal material (Column 2 lines 57-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the valve stopper of Merrill with the teachings of Morain et al. with a 

Regarding claim 10, Merrill modified above disclose the method of tapping a water main under pressure using a drill (Figs. 1-7) wherein an outer surface (Figs. 1 or 5) of the corporation stop body (12) near the outlet (top of 18) is threaded (at 80 Fig. 5).
Regarding claim 11, Merrill modified above disclose the method of tapping a water main under pressure using a drill (Figs. 1-7) wherein the single continuous metal piece (modified above) that comprises the saddle body (20) and the corporation stop body (12) is constructed of stainless steel (Russell: paragraph 70). 
Regarding claim 12, Merrill modified above disclose the essential features of the claimed invention but lack disclosure wherein securing the water main tapping device to the saddle back plate further comprises connecting at least one nut to at least one threaded fastener. 
Russell teaches a water main tapping device (Figs. 1-44) with a saddle body (303) secured to a saddle back plate (302) via at least one threaded fastener (307) connected to at least one nut (308).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection of the saddle body and saddle back plate of Merrill with at least one threaded fastener and bolt connection as taught by Russell for the advantage of securely holding the saddle body and saddle back plate together (paragraph 159).

Regarding claim 13, Merrill modified above disclose the method of tapping a water main under pressure using a drill (Figs. 1-7) wherein the saddle body (20) includes a saddle opening (Fig. 1) having a diameter (Fig. 1) and being located between the first clamp end (left side 22) and the second clamp end (right side 22), and the saddle body (20) has a distance (Fig. 1) between the first clamp end (left side 22) and the second clamp end (right side 22) that accommodates the water main (10) and is at least four times (at least appears to be but it is not clear and hence lacking disclosure) the saddle opening diameter (Fig. 1). 


  Regarding claim 14, Merrill discloses a water main tapping device (Figs. 1-7) for receiving a drill (Column 3 lines 9-23) comprising: a saddle body (20) having an arcuate shape (Fig. 1) between a first clamp end (left side 22) and a second clamp end (right side 22), wherein the saddle body (20) includes a saddle opening (Fig. 1) located between the first clamp end (left side 22) and the second clamp end (right side 22); the saddle body (20) having an arcuate surface (Fig. 1) configured for mounting adjacent the water main (10); a saddle back plate (38) positioned opposite the saddle body (20) and about the water main (10), wherein the saddle back plate (38) comprises a first end (left side 36) proximate and connected to the saddle body clamp first end (left side 22) and a second end (right side 36) proximate and connected to the saddle body clamp second end (right side 22); a corporation stop body (12) formed integrally as a single continuous piece (Fig. 1) with and extending from the saddle body (20); the corporation stop body (12) including a base (lower portion of 24) with an inlet cavity (Fig. 1) in fluid communication with the saddle opening (Fig. 1), a housing (26) extending from the base (lower portion of 24) and having a valve cavity (Fig. 1) in which a rotatable valve (48) is positioned and which is in fluid communication with the inlet cavity (Fig. 1), and a connector end (top of 18) extending from the housing 
Regards to the material of the corporation stop body, Russell teaches a water main tapping device (Figs. 1-44) with a fitting (301) having a saddle body (303) connected to corporation stop body (Fig. 12) that is constructed of a metal material (paragraph 70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the corporation stop body of Merrill with a known material used in the art such as a steel material as taught by Russell, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regards to the stopper valve, Morain et al. teach a water main tapping device (Figs. 1-12) comprising: a saddle body (45) with a saddle opening (inside 49) that is integrally connected to a corporation stop body (49); the corporation stop body (49) integrally connected to a ball valve (60) with a valve stopper (61) having a valve stopper bore (at 61, Figs. 1-12) that is perpendicular to an axis of rotation of the valve stopper (61); when the valve stopper (61) is in an open position (Fig. 8), the saddle body (45), the corporation stop body (49), an outlet (at 62), and the valve stopper bore provide a straight-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the plug valve of Merrill with a ball valve as taught by Morain et al. since they are considered art-recognized equivalents that perform the same function of controlling the fluid flow through the valve housing. 

Regards to the material of the valve stopper, Maichel teaches a rotatable valve stopper (12) constructed from a metal material (Column 2 lines 57-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the valve stopper of Merrill with the teachings of Morain et al. with a known material used in the art such as a metal ball valve as taught by Maichel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 15, Merrill modified above disclose the water main tapping device (Figs. 1-7) wherein the single continuous metal piece (modified above) that comprises the saddle body (20) and the corporation stop body (12) is constructed of stainless steel (Russell: paragraph 70).
Regarding claim 16, Merrill modified above disclose the water main tapping device (Figs. 1-7) wherein an outer surface (Figs. 1 or 5) of the connector end (top of 18) is threaded (at 80 Fig. 5).
Regarding claim 17, Merrill modified above disclose the essential features of the claimed invention but lack disclosure wherein connection of the saddle back plate to the saddle body further comprises connection of at least one nut to at least one fastener. 
Russell teaches a water main tapping device (Figs. 1-44) with a saddle body (303) secured to a saddle back plate (302) via at least one threaded fastener (307) connected to at least one nut (308).


Regarding claim 18, Merrill modified above disclose the water main tapping device (Figs. 1-7) wherein the saddle body (20) includes a saddle opening (Fig. 1) having a diameter (Fig. 1) and being located between the first clamp end (left side 22) and the second clamp end (right side 22), and the saddle body (20) has a distance (Fig. 1) between the first clamp end (left side 22) and the second clamp end (right side 22) that accommodates the water main (10) and is at least four times (at least appears to be but it is not clear and hence lacking disclosure) the saddle opening diameter (Fig. 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the distance between the first clamp end and the second clamp end to be at least four times the diameter of the saddle opening of Merrill, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentable distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the distance between the first clamp end and the second clamp end to be at least four times the diameter of the saddle opening of Merrill would not operate differently with the claimed housing dimensions since the saddle body of Merrill will function in the same manner as the inventor’s disclosed saddle body. Further, applicant places no criticality on the range claimed, indicating simply that the distance between the first clamp end and the second clamp end dimensions are “at least four times the diameter of the saddle opening” the claimed range.	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753